Sergeant, J.
In The Commonwealth v. Baldwin, 1 Watts, 54, the point was fully investigated, and it was there held to be a settled principle, that the statutes of limitation do not extend to the Commonwealth, whether it be in the case of a personal action against a surety on an official bond, or entries on land, or like cases, unless the Commonwealth is expressly named, and her rights thereby waived; and it was decided that judgment 'in the name of the treasurer, for use of the. Commonwealth, is substantially a judgment for the Commonwealth, so as to exempt it from’ the operation of a statute limiting the period for which a judgment shall continue a lien. The same principle was applied in Ramsey’s Appeal, 4 Watts, 71, and not contested.
In addition, it may be remarked, that the 4th section of'the act of April 4, 1798, under which the question arises, uses the words, “ person or persons” having a cause of action, which could only by construction be extended’ to the Commonwealth; and’, moreover, orders double costs in cases of nonsuit or- judgment against the plaintiff, whereas .the Commonwealth pays no costs.
Judgment affirmed.